DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered. 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 9] of REMARKS,
In the Advisory Action, the Examiner alleges that “no criticality” with respect to thickness is found in the specification or prior art. Applicant asserts that the burden is on the Examiner to establish a prima facie case of obviousness. Here, the claimed thickness does not overlap the thicknesses disclosed in the prior art. For example, the Examiner fails to offer any reason to increase the thicknesses of Rui710 to the claimed thickness. Indeed, Rui710 teaches away from such modification. The reference is directed to “DRAM technologies scale below the 40 nm technology node. . . [where] the goal is to utilize dielectric materials that exhibit an EOT of less than about 0.8 nm while maintaining a physical thickness of about 5-20 nm.” (Rui710, para. [0008])
In contrast, the specification provides that capacitance can be adjusted by changing “thickness of the dielectric layer” among and/or in combination with other variables.
[0006] In some devices, capacitors, e.g., a dielectric layer placed between to electrodes, are often utilized and formed to store electric charges when the display devices are in operation. The capacitor as formed is required to have high capacitance for display devices. The capacitance may be adjusted by changing of the dielectric material and dimension of the dielectric layer formed between the electrodes and/or thickness of the dielectric layer. For example, when the dielectric layer is replaced with a material having a higher dielectric constant, the capacitance of the capacitor will increase as well. As the resolution requirement for display devices is increasingly challenging, e.g., display resolution greater than 800 ppi, only limited areas are remained in the display devices to allow forming capacitors therein to increase electrical performance. Thus, maintaining the capacitor formed in the display devices in a confined location with a relatively small area has become crucial.

Examiner’s reply:
The claimed range 250Å–900Å is a broad range and the cited paragraph 0006 of the applicant’s specification fails to prove the criticality of this range. ¶ 0006 doesn’t even mention the claimed range. See MPEP §716.02 - §716.02(g) for a discussion of criticality and unexpected results.
 The physical thickness mentioned by Rui710 is 5-20 nm and the claimed range here is 250Å–900Å or 25-90 nm. The two ranges do not overlap, but are close to each other. The differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical (MPEP §2144.05 II/III). In the instant case, the claimed range is even higher than the range mentioned by the prior art and in semiconductor industry, achieving lower thickness/technology is the challenge/critical, not the other way around. 

Applicant argues:
[Page 10] of REMARKS,
With respect to the second reason the claims are unobvious over the cited references, Applicant asserts that the alleged TFT structure of Oyamada is not obviously combinable with the DRAM multi-layered structure of Rui710 because the references are directed to different fields of endeavors…. 

Examiner’s reply:
The office disagrees. DRAM devices comprise thin film transistors and TFT-based memory array are well known in the relevant area. Thus, these two are not different fields of endeavors. See ARSLAN et al. (US 20200411524 A1), Sharma et al. (US 20200411078 A1), Sharma et al. (US 20200035683 A1) etc. 

Applicant argues:
[Page 10] of REMARKS,
The Examiner alleges that the motivation for the combination is to achieve lower leakage current and high EOT. (Office Action, page 5) However, unlike the electro-optical device of Oyamada, Rui710 is directed to improving electrical performance of DRAM applications. A skilled person would appreciate that “lower leakage current and high EOT,” if applicable in both fields, are relative terms and differ depending on application. Indeed, an object of Rui710 is to use a material having “an EOT of less than about 0.8 nm while maintaining a physical thickness of about 5-20 nm.” (Rui710, para. [0008]) While, Oyamada is silent as to target EOT measurements and the thickness of the dielectric layer 16b. Thus, the “lower leakage current and high EOT,” does not provide adequate motivation for a skilled person to modify the alleged dielectric layer 16b of Oyamada with the multilayer film of Rui710. For at least this reason, Oyamada and Rui710 are not obviously combinable.

Examiner’s reply:
The capacitor of Rui710 has lower leakage current because of its structure. The use of high-K materials (ZrO2) in the dielectric layer (¶ 0038), the doping of the dielectric layer with Aluminum (¶ 0034, 0042, ¶0122 etc), the amorphous condition of the dielectric layer (¶ 0039, 0042) contribute to lower leakage current and higher breakdown voltage performance (¶ 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 12, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 20170141169 A1) in view of Rui et al. (US 20150228710 A1, hereinafter Rui710) of record. 

Regarding independent claim 1, Sim et al. teach a thin film transistor structure 4 (fig. 9; ¶ 0142-0146) comprising:
Gate 130a, source 150a and drain electrodes 170a formed in a thin film transistor TFT1 on a transparent substrate 10 (¶ 0048);
a silicon containing insulating layer 11 (¶ 0050) formed in direct contact with the transparent substrate 10, the silicon containing insulating layer 11 disposed below the gate, source and drain electrodes;
an insulating layer 13 formed in direct contact with the silicon containing insulating layer 11, wherein the insulating layer 13 is disposed below the gate electrode 130a; and


Sim et al. further teach that the capacitor layer 15a is ‘a multi-layered structure including…silicon oxide (SiO2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al2O3), titanium oxide (TiO2), tantalum oxide (Ta2O5), hafnium oxide (HfO2), zinc oxide (ZrO2), or a combination thereof’. 
But Sim et al. are silent upon the provision of wherein the capacitor layer comprises a hybrid film stack having an interface layer disposed between a dielectric layer and a top layer, the dielectric layer comprising an amorphous aluminum doped zirconium containing material, wherein the dielectric layer has a thickness of about 250Å to about 900Å, wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3).
However, Rui710 teaches a capacitor (fig. 5A), wherein the capacitor layer comprises a hybrid film stack 510, 508, 506 having an interface layer 508 (¶ 0079) disposed between a dielectric layer 510 and a top layer 506, the dielectric layer 510 comprising an amorphous aluminum doped zirconium containing material (¶ 0080), wherein the dielectric layer has a thickness of about 15Å (250Å to about 900Å), wherein the interface layer 508 (‘High band gap second dielectric layer’, ‘aluminum oxide’, ¶ 0079) is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al. and Rui710 to form the capacitor according to the teachings of Rui710 with a motivation to reduce leakage current in the capacitor. See Rui710, ¶ 0009, 0034, 0038-0039, 0042 etc. 

Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in mole fraction will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mole fraction is critical (MPEP §2144.05 II/III).

Regarding claim 5, Sim et al. and Rui710 further teach the structure of claim 1, wherein the top layer 506 (fig. 5A, Rui710) is disposed directly on the interface layer 508 of the hybrid film stack, and the top layer 506 comprises a silicon containing material (Silicon-doped zirconium oxide layer, ¶ 0078).

Regarding claim 6, Sim et al. and Rui710 further teach the structure of claim 5, wherein the silicon containing material 516 (Rui710, fig. 5B; ¶ 0087) is silicon oxide or silicon nitride.

Regarding claim 9, Sim et al. and Rui710 further teach the structure of claim 1, where the amorphous aluminum doped zirconium containing material 510 (fig. 5A, Rui710) has an aluminum concentration between about 6 atm% and about 20 atm% (‘7 atomic % to 20 atomic %’, ¶ 0080). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Sim et al. and Rui710 further teach the structure of claim 1, wherein the dielectric layer or the interface layer 506 (fig. 5A, Rui710) is formed by an ALD process or a PE-ALD process (Rui710, ¶ 0078).

Regarding independent claim 19, Sim et al. teach a device structure utilized for display devices 4 (fig. 9; ¶ 0142-0146), comprising:
a capacitor structure CAP comprising a lower electrode 130b, an upper electrode 130a, and a hybrid film stack 15a formed between the lower and the upper electrode, 
wherein the lower electrode 130b is in direct contact with an insulating layer 13, the insulating layer 13 in direct contact with a silicon-containing insulating layer 11, 
wherein the silicon-containing insulating layer 11 is formed in direct contact with a transparent substrate 10, 
Sim et al. further teach that the capacitor layer 15a is ‘a multi-layered structure including…silicon oxide (SiO2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al2O3), titanium oxide (TiO2), tantalum oxide (Ta2O5), hafnium oxide (HfO2), zinc oxide (ZrO2), or a combination thereof’. 

But Sim et al. are silent upon the provision of 
wherein the hybrid film stack comprises an interface layer disposed on and in direct contact with an aluminum doped Zr containing layer, the aluminum doped Zr containing layer having a dielectric constant between 15 and 25, 
wherein the aluminum doped Zr containing layer has a thickness of about 250 Å to about 900 Å, 
wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3); and


However, Rui710 teaches a capacitor (fig. 5A) formed between electrodes 502, 514 comprising a hybrid film stack 510, 508, 506, 
wherein the hybrid film stack comprises an interface layer 508 (¶ 0079) disposed on and in direct contact with an aluminum doped Zr containing layer 510 (¶ 0080), the aluminum doped Zr containing layer having a dielectric constant between 15 and 25, 
wherein the dielectric layer has a thickness of about 15Å (250Å to about 900Å), 
wherein the interface layer 508 (‘High band gap second dielectric layer’, ‘aluminum oxide’, ¶ 0079) is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3); and
wherein a silicon containing layer 506 (Silicon-doped zirconium oxide layer, ¶ 0078) is disposed directly on the interface layer in the hybrid film stack.
Regarding the limitation, ‘wherein the aluminum doped Zr containing layer having a dielectric constant between 15 and 25’, Rui710 teaches the layer 510 is ‘highly doped’ with dopants ‘aluminum’ at a doping level ‘between 7 atomic% to 20 atomic%’ (see ¶ 0080) and will remain ‘amorphous’ (¶ 0011). Rui710 further teaches, this ‘highly doped dielectric materials, wherein the dopant concentration is high (e.g. greater than 7 atomic %, inclusive), will generally be amorphous after being annealed at a temperature between 400°C to 600°C, and will exhibit lower k-values’ (¶ 0039). But Rui710 does not mention numerical values of these ‘lower k-values’.
Evidence Yeon et al. teach in fig. 10 (b), the dielectric constant of Al-doped ZrO2 (>7 atomic% doping level) is between 20 and 25 at a doping level of ~10 atomic%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al. and Rui710 to form the capacitor according to the teachings of Rui710 with a motivation to reduce leakage current in the capacitor. See Rui710, ¶ 0009, 0034, 0038-0039, 0042 etc. 
Regarding the limitation, ‘wherein the dielectric layer has a thickness of about 250Å to about 900Å’, Rui710 teaches the thickness of the dielectric layer 510 has a thickness of 15Å (¶ 0113). It should be noted that although the thickness of the dielectric layer taught by Rui710 is not within the range specified in the present claim, it has be held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in mole fraction will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mole fraction is critical (MPEP §2144.05 II/III).

Regarding independent claim 23, Sim et al. teach a thin film transistor structure 4 (fig. 9; ¶ 0142-0146) comprising:
a thin film transistor structure TFT1 comprising source 150a, drain 170a, and gate electrodes 130a formed over a silicon containing insulating layer 11 (¶ 0050); and
a capacitor structure CAP comprising top and bottom electrodes 130c and 130b, and a hybrid film stack 15a between the top and bottom electrodes, 
wherein the capacitor structure CAP is formed over the silicon containing insulating layer 11, 

wherein an insulating layer 13 formed in direct contact with the silicon containing insulating layer 11, and below the gate electrode 130a, and 
wherein a capacitor layer 15a is formed directly on the gate electrode 130a and the insulating layer 13, 
wherein the capacitor layer 15a extends between top and bottom electrodes 130c and 130b of the capacitor structure CAP,

Sim et al. further teach that the capacitor layer 15a is ‘a multi-layered structure including…silicon oxide (SiO2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al2O3), titanium oxide (TiO2), tantalum oxide (Ta2O5), hafnium oxide (HfO2), zinc oxide (ZrO2), or a combination thereof’. 
But Sim et al. are silent upon the provision of 
wherein the capacitor layer comprises a hybrid film stack having an interface layer disposed between and in direct contact with a dielectric layer and a top layer comprising a silicon-containing material, 
the dielectric layer comprising an amorphous aluminum doped zirconium containing material, wherein the interface layer is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3), 
wherein the dielectric layer has a thickness of about 15Å (250Å to about 900Å), 

However, Rui710 teaches a capacitor (fig. 5A) formed between electrodes 502, 514, wherein the capacitor layer 510, 508, 506 comprises a hybrid film stack having an interface layer 508 (¶ 0079) disposed between and in direct contact with a dielectric layer 510 and a top layer 506 comprising a silicon-containing material (Silicon-doped zirconium oxide layer, ¶ 0078), 2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al. and Rui710 to form the capacitor according to the teachings of Rui710 with a motivation to reduce leakage current in the capacitor. See Rui710, ¶ 0009, 0034, 0038-0039, 0042 etc. 
Regarding the limitation, ‘wherein the dielectric layer has a thickness of about 250Å to about 900Å’, Rui710 teaches the thickness of the dielectric layer 510 has a thickness of 15Å (¶ 0113). It should be noted that although the thickness of the dielectric layer taught by Rui710 is not within the range specified in the present claim, it has be held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in mole fraction will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mole fraction is critical (MPEP §2144.05 II/III).

Regarding claim 24-25, the limitations of these two claims are already included in the independent claims 1 and 19. See the rejections of claim 1 and 19 above. See MPEP 706.03 (K) on duplicate claims.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Rui710 as applied to claim 1 above and using evidence Yeon et al. (Structure and Electrical Properties of Al-Doped HfO2 and ZrO2 Films Grown via Atomic Layer Deposition on Mo Electrodes) of record.

Regarding claim 2 and claim 8, ‘wherein the dielectric layer comprises a dielectric constant greater than 15 and less than 25’, Rui710 teaches the layer 510 is ‘highly doped’ with dopants ‘aluminum’ at a doping level ‘between 7 atomic% to 20 atomic%’ (see ¶ 0080) and will remain ‘amorphous’ (¶ 0011). Rui710 further teaches, this ‘highly doped dielectric materials, wherein the dopant concentration is high (e.g. greater than 7 atomic %, inclusive), will generally be amorphous after being annealed at a temperature between 400°C to 600°C, and will exhibit lower k-values’ (¶ 0039). But Rui710 does not mention numerical values of these ‘lower k-values’. Evidence Yeon et al. teach in fig. 10 (b), the dielectric constant of Al-doped ZrO2 (>7 atomic% doping level) is between 20 and 25 at a doping level of ~10 atomic%.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Rui710 with evidence Yeon et al. as applied to claim 19 above, and further in view of Lee et al. (US 20090278120 A1, hereinafter Lee120) of record and Suzuki et al. (US 20090114995 A1) of record.

Regarding claim 21, Sim et al. and Rui710 teach all the limitations of claim 19.
But Sim et al. and Rui710 are silent upon the provision of wherein the device structure of claim 19, further comprising an insulating layer comprising the hybrid film stack, wherein the insulating layer is disposed below the two electrodes.
2O3’, fig. 1; ¶ 0039). Replacing the gate insulating layer 11b (fig. 7A) of Oyamada with gate insulating stack 105 of Lee120, the modified device structure of Oyamada comprising the hybrid film stack disposed below the two electrodes 16a, 16c, wherein the hybrid film stack comprises an interface layer 105a disposed on and in direct contact with an (aluminum doped) Zr containing layer 105b, the (aluminum doped) Zr containing layer 105b having a dielectric constant between 15 and 25 (Oyamada, ¶ 0040), wherein the interface layer 105a is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION) or yttrium oxide (Y2O3); and wherein a silicon containing layer 11d (‘an oxide or a nitride of silicon’, ¶ 0092 of Oyamada) is disposed directly on the interface layer (105a/11b) in the hybrid film stack.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al., Rui710 and Lee120 to modify the gate insulating layer according to the teachings of Lee120 with a motivation of ‘improving electron mobility and minimizing the occurrence of hysteresis due to traps’. See Lee120, ¶ 0003. 
But Sim et al., Rui710 and Lee120 are silent upon the provision of wherein the Zr containing layer is doped with Al.
However, Suzuki discloses that the dielectric layer is an aluminum doped Zirconium Oxide layer having a dielectric constant between about 15 and 25 (¶ 0077).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al., Rui710, Lee120 and Suzuki et al. to modify the gate insulating layer according to the teachings of Lee120 with a motivation of ‘improving electron mobility and minimizing the occurrence of hysteresis due to traps’. See Lee120, ¶ 0003. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. and Rui710 as applied to claim 1 above, and further in view of Lee120 and Suzuki et al. of record.

Regarding claim 22, Sim et al. and Rui710 teach all the limitations of claim 1.
But Sim et al. and Rui710 are silent upon the provision of wherein the device structure of claim 19, further comprising the insulating layer comprises the hybrid film stack.
However, Lee120 teaches a thin film transistor comprising a gate insulating stack 105 (fig. 1; ¶ 0037) comprising dielectric layer 105b (Zirconium Oxide, ¶ 0040) and dielectric layer 105a (‘Al2O3’, fig. 1; ¶ 0039). Replacing the gate insulating layer 11b (fig. 7A) of Oyamada with gate insulating stack 105 of Lee120, the modified device structure of Oyamada comprising the hybrid film stack having an interface layer 105a disposed between a dielectric layer 105b and a top layer 11a, the dielectric layer 105b comprising an amorphous aluminum doped zirconium containing material, wherein the interface layer 105a is at least one of aluminum oxide (AI2O3), aluminum nitride (AIN), aluminum titanium oxide (AITiO), aluminum zirconium oxide (AIZrO), aluminum oxynitride (AION), or yttrium oxide (Y2O3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sim et al., Rui710 and Lee120 to modify the gate insulating layer according to the teachings of Lee120 with a motivation of ‘improving electron mobility and minimizing the occurrence of hysteresis due to traps’. See Lee120, ¶ 0003. 
But Sim et al., Rui710 and Lee120 are silent upon the provision of wherein the Zr containing layer is doped with Al and amorphous.
However, Suzuki discloses that the Zr containing layer is doped with Al and amorphous (¶ 0077).


Regarding claims 26-28, ‘wherein a film leakage of the aluminum doped Zr containing layer is about 1 E-8 A/cm2 or below’, Rui710 discuss the leakage of the capacitor as <10-7 A/cm2. Rui710 further discuss the leakage of the Zr containing dielectric layer in fig. 1, ¶ 0043 when doped with Silicon. Sim et al. and Rui710 don not specifically mention the leakage of the aluminum doped Zr containing layer is about 1 E-8 A/cm2 or below. However, given the teaching of the references, it would have been obvious to determine the optimum leakage by routine experimentation. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817